DETAILED ACTION
Responsive to the claims filed November 30, 2020. Claims 1-5 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al (US 2012/0164989).
As per claim 1, Xiao et al teach a system for wirelessly controlling a vehicle climate control system with an electronic device having control software using graphical user interface regions, the system including an electronic control module for wirelessly interconnecting with the control software to select desired temperature, fan speed and air outlet locations of the vehicle climate control system; the vehicle climate control system is electrically interconnected to the electronic control module for monitoring and controlling the temperature, velocity and location of air produced from the heating, ventilating and air conditioning components of the vehicle climate control system (see at least ¶ 25—“mobile device 110 may be a smartphone”; ¶ 31—“mobile device 110 may download application 302”; ¶ 37—“PAN communication interface 216…enabling mobile device 110 to communicate over PAN 116…established a connection with automobile 112 over PAN 116”; ¶ 47—“climate control module 406”; ¶ 48—“PAN communication module 402 or cellular network communication module 404 may transmit climate control commands on automobile network 420 in response to receiving commands over cellular network 114 or over PAN 116 from mobile device 110… a command to set desired heating temperature, a desired cooling temperature, a desired air conditioning setting, a desired vent setting, a desired fan speed setting” and Figs. 1, 2, 4, and 9).
As per claim 2, Xiao et al teach a method for wirelessly controlling a vehicle climate control system within a vehicle without physical controls for the vehicle climate control system comprising the steps of: 
adjusting the temperature of air provided to the vehicle by the vehicle climate control system using control software operating on an electronic device touch screen with a temperature graphical user interface region, and wirelessly transmitting the adjustment to an electronic control module in the vehicle climate control system for electrically communicating with the temperature servo motor to provide the desired air temperature (see at least paragraphs [0048, 0069, 0085]); 
adjusting the air outlet location mode of the vehicle climate control system using the control software operating on the electronic device touch screen with a mode graphical user interface region, and wirelessly transmitting the desired mode to the electronic control module in the vehicle climate control system for electrically communicating with the floor, defrost and/or dash servo motors to direct air to the desired air outlet location (see at least paragraphs [0048, 0069, 0085]); and 
adjusting the fan speed of the vehicle climate control system using the control software operating on the electronic device touch screen with a fan speed graphical user interface region, and wirelessly transmitting the desired fan speed to the electronic control module in the vehicle climate control system for electrically communicating with the fan/blower motor to provide the desired fan speed (see at least paragraphs [0048, 0069, 0085]).  
As per claim 4, Xiao et al teach a system for wirelessly controlling and diagnosing a vehicle climate control system with an electronic device having control software using graphical user interface regions, the system including an electronic control module for wirelessly interconnecting with the control software to select desired temperature, fan speed and air outlet locations in the vehicle climate control system; the vehicle climate control system is electrically interconnected to the electronic control module for monitoring and controlling the temperature, velocity and location of air produced from the heating, ventilating and air conditioning components of the vehicle climate control system; and pressure transducers positioned within the vehicle climate control system monitor operating pressures to diagnose problems within air conditioning components of the vehicle climate control system (see at least ¶ 25—“mobile device 110 may be a smartphone”; ¶ 31—“mobile device 110 may download application 302”; ¶ 37—“PAN communication interface 216…enabling mobile device 110 to communicate over PAN 116…established a connection with automobile 112 over PAN 116”; ¶ 47—“climate control module 406”; ¶ 48—“PAN communication module 402 or cellular network communication module 404 may transmit climate control commands on automobile network 420 in response to receiving commands over cellular network 114 or over PAN 116 from mobile device 110… a command to set desired heating temperature, a desired cooling temperature, a desired air conditioning setting, a desired vent setting, a desired fan speed setting” and Figs. 1, 2, 4, and 9).  

Allowable Subject Matter
Claims 3 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited in the Notice of References Cited form (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661